     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 1 of 20 Page ID #:509




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11   GENE R. M.,1                              ) Case No. 8:20-cv-00144-JDE
                                               )
12                                             )
                        Plaintiff,             ) MEMORANDUM OPINION AND
13                                             )
                                               ) ORDER
                   v.                          )
14                                             )
     ANDREW SAUL,                              )
15                                             )
     Commissioner of Social Security,          )
16                                             )
                                               )
17                       Defendant.            )
18
19         Plaintiff Gene R. M. (“Plaintiff”) filed a Complaint on January 23, 2020,
20   seeking review of the Commissioner’s denial of his applications for disability
21   insurance benefits (“DIB”) and supplemental security income (“SSI”). The
22   parties filed a Joint Submission (“Jt. Stip.”) regarding the issues in dispute on
23   October 30, 2020. The matter now is ready for decision.
24
25
26         1
             Plaintiff's name has been partially redacted in accordance with Fed. R. Civ. P.
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
28
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 2 of 20 Page ID #:510




 1                                             I.
 2                                    BACKGROUND
 3         Plaintiff protectively filed for DIB and SSI on May 24, 2016, alleging
 4   disability commencing September 1, 2015. AR 18, 34, 171-81. On November 7,
 5   2018, after his applications were denied initially (AR 74-75) and on
 6   reconsideration (AR 104-05), Plaintiff, represented by counsel, appeared and
 7   testified before an Administrative Law Judge (“ALJ”), as did a vocational
 8   expert (“VE”). AR 18, 34-55. On December 4, 2018, the ALJ issued a decision
 9   concluding that Plaintiff was not disabled. AR 18-27. The ALJ found that
10   Plaintiff had acquired sufficient quarters of coverage to meet the insured status
11   requirements of the Social Security Act (“SSA”) through December 31, 2017.
12   AR 18, 29. The ALJ found that Plaintiff had not engaged in substantial gainful
13   activity since the alleged onset date. AR 20. The ALJ found Plaintiff had the
14   severe impairment of schizoaffective disorder. AR 20-21. The ALJ also found
15   Plaintiff did not have an impairment or combination of impairments that met
16   or medically equaled a listed impairment (AR 21), and he had the residual
17   functional capacity (“RFC”) to perform (AR 23):
18         [A] full range of work at all exertional levels2 but with the following
19         nonexertional limitations: limited to performing simple and routine
20         tasks; occasional changes in work setting; occasional and superficial
21         interaction with coworkers; and no interaction with the general
22         public as part of the job duties.
23
24         2
             A finding that a claimant can perform work at all exertional levels
25   “necessarily includes work at the heavy, medium, light and sedentary levels[.]” Shafer
     v. Colvin, 2014 WL 3890321, at *4 (E.D. Cal. Aug. 4, 2014) (citation omitted);
26   Salgado v. Astrue, 2011 WL 717251, at *5 (C.D. Cal. Feb. 22, 2011) (“An individual
27   capable of performing very heavy work is also capable of performing heavy, medium,
     light and sedentary work[.]”).
28
                                               2
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 3 of 20 Page ID #:511




 1         Based on the VE’s testimony, the ALJ found Plaintiff was unable to
 2   perform his past relevant work as a meat clerk. AR 25. The ALJ found that
 3   Plaintiff, at 34 years old on the alleged disability onset date, is defined as a
 4   “younger individual.” AR 26. The ALJ also found that he has at least a high
 5   school education3 and is able to communicate in English. AR 26.
 6         The ALJ next found that, because Plaintiff’s ability to perform work at all
 7   exertional levels had been compromised by his nonexertional limitations, the
 8   ALJ consulted the testimony of the VE. AR 26. Considering Plaintiff’s age,
 9   education, work experience, RFC, and the VE’s testimony, the ALJ concluded
10   Plaintiff was capable of performing jobs that exist in significant numbers in the
11   national economy, including the medium, unskilled jobs of: hand packager
12   (DOT 920.587-018) and laborer stores (DOT 922.687-058). AR 27. Thus, the
13   ALJ concluded Plaintiff was not under a “disability,” as defined in the SSA,
14   from the alleged onset date through the date of the decision. AR 27. Plaintiff’s
15   request for review of the ALJ’s decision by the Appeals Council was denied,
16   making the ALJ’s decision the agency’s final decision. AR 1-6.
17                                             II.
18                                 LEGAL STANDARDS
19   A.        Standard of Review
20         Under 42 U.S.C. § 405(g), this court may review the Commissioner’s
21   decision to deny benefits. The ALJ’s findings and decision should be upheld if
22   they are free from legal error and supported by substantial evidence based on
23   the record as a whole. Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir.
24   2015) (as amended); Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
25   Substantial evidence means such relevant evidence as a reasonable person
26
27         3
             Plaintiff did not have any challenges in high school, and he attended three
     years of college but did not obtain a bachelor’s degree. AR 36, 385.
28
                                               3
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 4 of 20 Page ID #:512




 1   might accept as adequate to support a conclusion. Lingenfelter v. Astrue, 504
 2   F.3d 1028, 1035 (9th Cir. 2007). It is more than a scintilla, but less than a
 3   preponderance. Id. To determine whether substantial evidence supports a
 4   finding, the reviewing court “must review the administrative record as a whole,
 5   weighing both the evidence that supports and the evidence that detracts from
 6   the Commissioner’s conclusion.” Reddick v. Chater, 157 F.3d 715, 720 (9th
 7   Cir. 1998). “If the evidence can reasonably support either affirming or
 8   reversing,” the reviewing court “may not substitute its judgment” for that of
 9   the Commissioner. Id. at 720-21; see also Molina v. Astrue, 674 F.3d 1104,
10   1111 (9th Cir. 2012) (“Even when the evidence is susceptible to more than one
11   rational interpretation, [the court] must uphold the ALJ’s findings if they are
12   supported by inferences reasonably drawn from the record.”), superseded by
13   regulation on other grounds.
14         Lastly, even if an ALJ errs, the decision will be affirmed where such
15   error is harmless (Molina, 674 F.3d at 1115), that is, if it is “inconsequential to
16   the ultimate nondisability determination,” or if “the agency’s path may
17   reasonably be discerned, even if the agency explains its decision with less than
18   ideal clarity.” Brown-Hunter, 806 F.3d at 492 (citation omitted).
19   B.       The Five-Step Sequential Evaluation
20         When the claimant’s case has proceeded to consideration by an ALJ, the
21   ALJ conducts a five-step sequential evaluation to determine at each step if the
22   claimant is or is not disabled. See Ford v. Saul, 950 F.3d 1141, 1148-49 (9th
23   2020); Molina, 674 F.3d at 1110.
24         First, the ALJ considers whether the claimant currently works at a job
25   that meets the criteria for “substantial gainful activity.” Molina, 674 F.3d at
26   1110. If not, the ALJ proceeds to a second step to determine whether the
27   claimant has a “severe” medically determinable physical or mental impairment
28   or combination of impairments that has lasted for more than twelve months.
                                              4
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 5 of 20 Page ID #:513




 1   Id. If so, the ALJ proceeds to a third step to determine whether the claimant’s
 2   impairments render the claimant disabled because they “meet or equal” any of
 3   the “listed impairments” set forth in the Social Security regulations at 20
 4   C.F.R. Part 404, Subpart P, Appendix 1. See Rounds v. Comm’r Soc. Sec.
 5   Admin., 807 F.3d 996, 1001 (9th Cir. 2015). If the claimant’s impairments do
 6   not meet or equal a “listed impairment,” before proceeding to the fourth step
 7   the ALJ assesses the claimant’s RFC, that is, what the claimant can do on a
 8   sustained basis despite the limitations from his impairments. See 20 C.F.R.
 9   §§ 404.1520(a)(4), 416.920(a)(4); Social Security Ruling (“SSR”) 96-8p.
10         After determining the claimant’s RFC, the ALJ proceeds to the fourth
11   step and determines whether the claimant has the RFC to perform his past
12   relevant work, either as he “actually” performed it when he worked in the past,
13   or as that same job is “generally” performed in the national economy. See
14   Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016). If the claimant cannot
15   perform his past relevant work, the ALJ proceeds to a fifth and final step to
16   determine whether there is any other work, in light of the claimant’s RFC, age,
17   education, and work experience, that the claimant can perform and that exists
18   in “significant numbers” in either the national or regional economies. See
19   Tackett v. Apfel, 180 F.3d 1094, 1100-01 (9th Cir. 1999). If the claimant can
20   do other work, he is not disabled; but if the claimant cannot do other work and
21   meets the duration requirement, the claimant is disabled. See id. at 1099.
22         The claimant generally bears the burden at steps one through four to
23   show he is disabled or meets the requirements to proceed to the next step and
24   bears the ultimate burden to show he is disabled. See, e.g., Ford, 950 F.3d at
25   1148; Molina, 674 F.3d at 1110. However, at Step Five, the ALJ has a
26   “limited” burden of production to identify representative jobs that the claimant
27   can perform and that exist in “significant” numbers in the economy. See Hill v.
28   Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012); Tackett, 180 F.3d at 1100.
                                             5
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 6 of 20 Page ID #:514




 1                                             III.
 2                                       DISCUSSION
 3         The parties present two disputed issues, reordered as (Jt. Stip. at 4):
 4         Issue No. 1: Did the ALJ properly consider Plaintiff’s testimony4; and
 5         Issue No. 2: Did the ALJ properly evaluate the opinion evidence of an
 6   examining psychologist.
 7   A.    Subjective Symptom Testimony
 8         In Issue No. 1, Plaintiff contends that the ALJ improperly assessed his
 9   subjective-complaint testimony. Jt. Stip. at 4, 13-23. Specifically, Plaintiff
10   contends the ALJ improperly selected portions of the record, failed to observe
11   his mental health fluctuated, and improperly discounted his testimony based
12   on his daily activities. Id.
13         1.     Applicable Law
14         Where a claimant produces objective medical evidence of an impairment
15   that could reasonably be expected to produce the pain or other symptoms
16   alleged, absent evidence of malingering, the ALJ must provide “‘specific, clear
17   and convincing reasons for’ rejecting the claimant’s testimony regarding the
18
           4
              Before the ALJ’s decision, SSR 16-3p went into effect. See SSR 16-3p, 2016
19   WL 1119029 (Mar. 16, 2016). SSR 16-3p provides that “we are eliminating the use of
20   the term ‘credibility’ from our sub-regulatory policy, as our regulations do not use this
     term.” Id. Moreover, “[i]n doing so, we clarify that subjective symptom evaluation is
21   not an examination of an individual’s character” and requires that the ALJ consider
22   all of the evidence in an individual’s record when evaluating the intensity and
     persistence of symptoms. Id.; see also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th
23   Cir. 2017) (as amended). Thus, the adjudicator “will not assess an individual’s overall
     character or truthfulness in the manner typically used during an adversarial court
24
     litigation. The focus of the evaluation of an individual’s symptoms should not be to
25   determine whether he or she is a truthful person.” SSR 16-3p, 2016 WL 1119029, at
     *10. SSR 16-3p’s elimination of the word “credibility” from the Agency’s subjective-
26   symptom evaluation “does not, however, alter the standards by which courts will
27   evaluate an ALJ’s reasons for discounting a claimant’s testimony.” Elizabeth B. v.
     Comm’r Soc. Sec., 2020 WL 1041498, at *3 (W.D. Wash. Mar. 4, 2020).
28
                                                6
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 7 of 20 Page ID #:515




 1   severity” of the symptoms. Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d
 2   1090, 1102 (9th Cir. 2014) (citation omitted); Moisa v. Barnhart, 367 F.3d 882,
 3   885 (9th Cir. 2004). The ALJ’s findings “must be sufficiently specific to allow a
 4   reviewing court to conclude that the [ALJ] rejected [the] claimant’s testimony
 5   on permissible grounds and did not arbitrarily discredit the claimant’s
 6   testimony.” Id. at 885 (citation omitted). But if the ALJ’s assessment of the
 7   claimant’s testimony is reasonable and is supported by substantial evidence, it
 8   is not the Court’s role to “second-guess” it. See Rollins v. Massanari, 261 F.3d
 9   853, 857 (9th Cir. 2001). Finally, the ALJ’s finding may be upheld even if not
10   all the ALJ’s reasons for rejecting the claimant’s testimony are upheld. See
11   Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).
12         2.    Hearing Testimony
13         Plaintiff’s testimony at the November 2018 hearing is summarized as
14   follows. He previously worked in the meat department of a grocery store
15   packing meat and serving customers. AR 37. Before that, he worked at a toy
16   warehouse organizing inventory as it came off the trucks. AR 37-39. He also
17   worked periodically at Macy’s, a dental lab, the airport valet parking, Uber,
18   and his parents’ sandwich shop cashiering. AR 39-40. For a period of time, he
19   had an online Amazon business selling about $100,000 worth of product,
20   netting $15,000 to $20,000, a year. AR 48-49. Currently, to support himself, he
21   receives food stamps and lives with his parents. AR 40.
22         Plaintiff feels he can no longer work because he “suddenly stopped liking
23   people.” AR 40. He feels “like they’re possessed by demons.” AR 40. Also, it
24   takes a while for him to trust people. AR 40-41. He feels that he “can’t look for
25   a job right now” because, when he has tried other jobs, it “doesn’t work out.”
26   AR 41. He explained that ever since he went to the hospital in October 2015,
27   he has not been the same. AR 41. He was using methamphetamine at the time,
28   but he has “[n]ot really” had a drug problem since. AR 42. The doctor who
                                             7
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 8 of 20 Page ID #:516




 1   treated him at the hospital suggested he take part in a paid research study, but
 2   he never called Plaintiff back and “kind of left [Plaintiff] hanging.” AR 43-44.
 3         After his hospital visit, Plaintiff saw a therapist in Long Beach, but he
 4   has not seen her in over a year. AR 42-43. He did not like therapy because he
 5   would explain things to one doctor, but then they would switch him to another
 6   doctor, and he would have to explain the same things all over again. AR 43.
 7   He took Loxapine and Wellbutrin but has not taken medication for a couple of
 8   years except for diabetes and his for thyroid. AR 44, 47. Since he stopped
 9   taking mental-health medication, his parents have been “helping a lot,” but he
10   still feels like there are “some dark forces around.” AR 44-45. His parents
11   provide food and they reassure him that things are going to get better. AR 45.
12         At his parents’ house, he waters the plants, sweeps, and watches
13   television. AR 45. He goes the market to shop, but if he sees a lot of cars, he
14   becomes scared and thinks people are following him. AR 45-46. He can go to
15   the market when he feels better and is able, but other times he cannot. AR 46.
16   He is able to go to church, but once while driving to church, his car spun out
17   on the freeway. AR 46. He drives if his parents force him to, but if it is his own
18   decision, he has to think about it. AR 46.
19         Sometimes he sees or hears things that are not there. AR 47. When this
20   happens, he just wants to be left alone. AR 47. He will go to his room and try
21   to get evil thoughts out of his head. AR 48. It can take a half hour to an hour
22   before he is ready to come back out of his room and talk to his parents. AR 48.
23         He has not worked since he went to hospital. AR 48. He was operating
24   his Amazon business at the time, but is unable to do it anymore. AR 48-49.
25         3.    Analysis
26         The ALJ considered Plaintiff’s testimony and other subjective allegations
27   of disability in the record based on back problems, paranoia, mental illness,
28   fear of closed spaces, and auditory and visual hallucinations and found the
                                             8
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 9 of 20 Page ID #:517




 1   medically determinable impairments could reasonably be expected to cause the
 2   alleged symptoms, but his statements “concerning the intensity, persistence[,]
 3   and limiting effects of [the] symptoms” were not entirely consistent with the
 4   medical evidence and other evidence in the record. AR 23-24. The ALJ found
 5   Plaintiff’s subjective complaints inconsistent with: (1) unremarkable physical
 6   findings; (2) unremarkable mental-health findings; (3) psychological
 7   improvement; (4) repeated denials of symptoms to doctors; (5) inconsistent
 8   testimony about his paranoia; and (6) daily activities. AR 24-25.
 9         To start, the Court notes the ALJ did not reject Plaintiff’s testimony in
10   full, but found it “not entirely” consistent with the record, constrained the RFC
11   to accommodate nonexertional limitations, and consulted a VE to determine
12   the extent to which those limitations eroded on the occupational base. AR 23,
13   26. The RFC limited Plaintiff to occasional and superficial interaction with
14   coworkers, and no interaction with the general public, taking into account
15   Plaintiff’s subjective complaints that he does not like people and needs time to
16   trust them. AR 23, 40-41, 45-46. Those determinations necessarily partially
17   credited Plaintiff’s subjective complaints and the opinion evidence, as discussed
18   more fully below. To the extent the ALJ did not further credit aspects of
19   Plaintiff’s testimony, she provided legally sufficient reasons for doing so.
20         First, the ALJ detailed a number of unremarkable physical findings. AR
21   21, 23-24. “Although lack of medical evidence cannot form the sole basis for
22   discounting pain testimony,” it is a factor that the ALJ can consider in her
23   analysis. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); see also Rollins,
24   261 F.3d at 857. Plaintiff based his application, in part, on physical ailments.
25   AR 21, 203 (disability report listing physical conditions such as low thyroid,
26   “no teeth,” back injury, diabetes, and eye problems). Here, however, he does
27   not challenge the ALJ’s finding discounting his subjective complaints in part
28   based on these findings. Jt. Stip. 13-23. These unchallenged, unremarkable,
                                             9
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 10 of 20 Page ID #:518




 1   “normal” physical findings are supported by the record.5 AR 21, 23-24, 403,
 2   414-15, 418-19. Accordingly, ALJ properly considered the inconsistency
 3   between them and Plaintiff’s subjective allegation of disability as one of many
 4   other valid factors supporting the decision. See Burch, 400 F.3d at 681; Jones
 5   v. Comm’r Soc. Sec. Admin., 2012 WL 6184941, at *5 (D. Or. Dec. 11, 2012)
 6   (ALJ could reasonably reject subjective complaints as unsupported by record
 7   evidence and inconsistent with disability report).
 8         Second, the ALJ found that unremarkable psychological findings also
 9   undermined Plaintiff’s complaints. AR 23-24. For example, despite Plaintiff’s
10   subjective complaints that he does not like and cannot be around people (AR
11   40-41, 45-46, 203), treating medical providers and the consultative examiner,
12   clinical psychologist Dr. Sara Hough, largely found Plaintiff was able to
13   interact appropriately and his mental status was “within normal limits.” AR
14   385. Among other normal findings, Plaintiff maintained eye contact, had
15   normal speech and motor activity, had a calm and cooperative demeanor, was
16   able to answer questions appropriately, and did not show any signs of
17   agitation, compulsivity, or fearful behavior. AR 23-24, 295, 335, 385; see also
18   AR 212 (disability report stating Plaintiff was “[m]entally ok and capable
19   through the telephone conversation”). Similarly, although Plaintiff alleged that
20   he was unable to focus and fulfill job responsibilities (AR 48-49, 203), his
21   treating providers and Dr. Hough found largely intact cognitive functioning,
22   including a normal attention span, normal concentration, normal thought
23
24         5
              The Court may take a plaintiff’s failure to address this aspect of the ALJ’s
25   reasoning as a waiver of a challenge to that aspect. Greger v. Barnhart, 464 F.3d 968,
     973 (9th Cir. 2006) (claimant waived issues not raised before the district court);
26   Owens v. Colvin, 2014 WL 5602884, at *4 (C.D. Cal. Nov. 4, 2014) (claimant’s
27   failure to discuss, or even acknowledge, ALJ’s reliance on certain reasons waived any
     challenge to those aspects of ALJ’s finding).
28
                                              10
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 11 of 20 Page ID #:519




 1   processes, and intact recent and remote memory. AR 23-24, 295, 335 385-86.
 2   The ALJ properly considered the inconsistency between these mental-health
 3   findings and Plaintiff’s subjective allegation of disability. See Burch, 400 F.3d
 4   at 681; Rollins, 261 F.3d at 857.
 5         Third, the ALJ discussed Plaintiff’s mental health improvement. AR 24.
 6   The ALJ explained that Plaintiff did not begin receiving regular mental
 7   healthcare until June 2016. AR 24, 357, 383. After that, he was treated with
 8   medication and psychotherapy, and experienced improvement. AR 24, 359,
 9   362, 366-67, 383. For example, the ALJ started taking medication on June 16,
10   2016, and by June 30, 2016, he had no perceptual disturbances. AR 24, 359,
11   362. Also, on August 18, 2016,6 he reported that bi-monthly therapy sessions
12   were “going well,” medication was helping, and his mood was stable for most
13   of the day AR 24, 367. In December 2016, he reported that “it helps to talk to
14   a therapist,” and medication “improved his symptoms.” AR 24, 383. The ALJ
15   properly considered this in discounting Plaintiff’s subjective complaints. See
16   Morgan v. Comm’r Soc. Sec., 169 F.3d 595, 599 (9th Cir. 1999) (ALJ properly
17   discounted claimant’s subjective complaints by citing physician’s report
18   indicating that symptoms improved with treatment); Warre v. Comm’r Soc.
19   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (impairments that can be
20   controlled with treatment are not disabling).
21         Fourth, the ALJ noted that Plaintiff testified he has auditory and visual
22   hallucinations, but he denied them to psychiatrists and physicians. AR 24, 47-
23   48. This is supported by the record. On numerous occasions, Plaintiff either
24   denied, or did not report, auditory or visual hallucinations in medical providers’
25   review of his psychiatric condition. AR 361 (Plaintiff “denies ah, vh”, referring
26
27         6
             The ALJ’s decision contains a typographical error indicating this record was
     created in August 2018. See AR 24, 366-67.
28
                                              11
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 12 of 20 Page ID #:520




 1   to auditory hallucinations/visual hallucinations (see Marshall v. Berryhill, 2020
 2   WL 1531358, at *2 (N.D. Cal. Mar. 31, 2020))), 364 (same), 367 (same), 396,
 3   408, 414. The ALJ properly considered this factor. See Ghanim v. Colvin, 763
 4   F.3d 1154, 1163 (9th Cir. 2014) (in assessing subjective complaints, an ALJ
 5   may consider prior inconsistent statements and testimony by the claimant that
 6   “appears less than candid”); Colter v. Colvin, 554 F. App’x 594, 596 (9th Cir.
 7   2014) (ALJ properly discounted claimant’s testimony in part because her
 8   testimony was undermined by her own admissions).
 9         Fifth, the ALJ found that, despite Plaintiff’s allegations of paranoia
10   around people, he was nonetheless able to attend church. AR 22, 24. As
11   mentioned, Plaintiff alleged paranoia as part of his application, and testified at
12   the hearing that when he goes to the market he can become scared if he sees
13   many cars, and he thinks people are following him. AR 45-46, 202. Yet, he
14   testified that he was able to go to church. AR 46. The ALJ properly considered
15   this as an inconsistency in Plaintiff’s own statements regarding the allegedly
16   disabling condition. See Ghanim, 763 F.3d at 1163; Colter, 554 F. App’x at
17   596; Lualemaga v. Berryhill, 2018 WL 6619745, at *10 (C.D. Cal. Dec. 18,
18   2018) (ALJ properly discounted claimant’s statements as “inconsistent with
19   other evidence in the record” in part because claimant testified she had
20   difficulty being around others but was able to attend church); Dellomes v.
21   Colvin, 2014 WL 6908527, at *1, *12 (W.D. Wash. Dec. 8, 2014) (ALJ
22   properly discounted subjective complaints based on contradictions in
23   testimony of claimant who alleged depression and said he had not left the
24   house, but then admitted he goes to church with a neighbor).
25         Seventh, the ALJ separately listed activities of daily living that she
26   believed were inconsistent with the ability to work. Those included Plaintiff’s
27   testimony about watering plants, sweeping, watching television, and taking his
28   medication without help. AR 24. However, the Ninth Circuit has “repeatedly
                                             12
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 13 of 20 Page ID #:521




 1   warned that ALJs must be especially cautious in concluding that daily
 2   activities are inconsistent with testimony about pain, because impairments that
 3   would unquestionably preclude work and all the pressures of a workplace
 4   environment will often be consistent with doing more than merely resting in
 5   bed all day.” Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014); Vertigan
 6   v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (“This court has repeatedly
 7   asserted that the mere fact that a plaintiff has carried on certain daily activities,
 8   such as grocery shopping, driving a car, or limited walking for exercise, does
 9   not in any way detract from her [testimony] as to her overall disability.”). A
10   claimant’s daily activities may be grounds for discounting testimony only “if a
11   claimant is able to spend a substantial part of his day engaged in pursuits
12   involving the performance of physical functions . . ..” Orn v. Astrue, 495 F.3d
13   625, 639 (9th Cir. 2007); see also Allison v. Astrue, 2010 WL 3767551, at *10
14   (W.D. Wash. Sept. 2, 2010) (“[T]he ability to take medication, participate in
15   physical therapy[,] and attend to one’s personal care, hardly establish an ability
16   to function effectively in terms of performing work activities.”). The Court
17   need not decide whether reliance on the activities outlined in the seventh
18   reason were proper because any alleged error would be harmless considering
19   the other valid reasons for discounting the testimony. See Reyes v. Berryhill,
20   716 F. App’x 714, 714 (9th Cir. 2018) (where ALJ provided valid reasons for
21   discounting claimant’s testimony, “[a]ny error in other reasons provided by the
22   ALJ was harmless”); Batson, 359 F.3d at 1197; Williams v. Comm’r, Soc. Sec.
23   Admin., 2018 WL 1709505, at *3 (D. Or. Apr. 9, 2018) (“Because the ALJ is
24   only required to provide a single valid reason for rejecting a claimant’s pain
25   complaints, any one of the ALJ’s reasons would be sufficient to affirm the
26   overall . . . determination.”).
27         Finally, while Plaintiff contends that the third, fourth, and fifth reasons
28   proffered by the ALJ’s fail to appreciate that his mental health impairments
                                              13
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 14 of 20 Page ID #:522




 1   fluctuated and that his condition makes it “likely” he had “better days and
 2   worse days” (Jt. Stip. at 19-20), to the extent some findings outlined above
 3   conflicted with other findings, they are nonetheless substantial evidence
 4   supporting the ALJ’s decision. See Ford, 950 F.3d at 1156 (“Although
 5   [claimant] argues that the ALJ failed to recognize the inherently variable
 6   nature of mental illness, ‘[t]he court will uphold the ALJ’s conclusion when
 7   the evidence is susceptible to more than one rational interpretation.’” (citation
 8   omitted)).
 9         The Court finds the ALJ provided sufficiently specific, clear, and
10   convincing reasons for discounting Plaintiff’s symptom testimony, that is,
11   unremarkable physical and mental-health findings, psychological
12   improvement, denial of symptoms, and inconsistent testimony. Those grounds
13   are sufficient to affirm the ALJ’s decision on the issue.
14   B.    Opinion Evidence
15         In Issue No. 2, Plaintiff contends the ALJ improperly evaluated the
16   consultative examining opinion of Dr. Hough. Jt. Stip. at 4-10. Specifically,
17   Plaintiff contends that the ALJ assigned “great weight” to Dr. Hough’s
18   opinion, but the RFC fails to account for the doctor’s limitations, most
19   importantly the limitations on Plaintiff’s “ability to maintain attendance and
20   complete a workday.” Jt. Stip. at 5-6, 8-9.
21         1.     Applicable Law
22         In setting an RFC, an ALJ must consider all relevant evidence, including
23   medical records, lay evidence, and “the effects of symptoms, including pain,
24   that are reasonably attributable to the medical condition.” Robbins v. Soc. Sec.
25   Admin., 466 F.3d 880, 883 (9th Cir. 2006) (citation omitted); 20 C.F.R.
26   §§ 404.1545(a)(1); 416.945(a)(1). The ALJ must also consider all the medical
27   opinions “together with the rest of the relevant evidence [on record].” 20
28   C.F.R. §§ 404.1527(b), 416.927(b).
                                             14
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 15 of 20 Page ID #:523




 1         “There are three types of medical opinions in social security cases: those
 2   from treating physicians, examining physicians, and non-examining
 3   physicians.” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th
 4   Cir. 2009). “As a general rule, more weight should be given to the opinion of a
 5   treating source than to the opinion of doctors who do not treat the claimant.”
 6   Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The opinion of an
 7   examining physician is, in turn, entitled to greater weight than the opinion of a
 8   nonexamining physician.” Id. “[T]he ALJ may only reject a treating or
 9   examining physician’s uncontradicted medical opinion based on clear and
10   convincing reasons” supported by substantial evidence in the record.
11   Carmickle v. Comm’r Sec. Sec. Admin., 533 F.3d 1155, 1164 (9th Cir. 2008)
12   (citation omitted). “Where such an opinion is contradicted, however, it may be
13   rejected for specific and legitimate reasons that are supported by substantial
14   evidence in the record.” Id. at 1164 (citation omitted).
15         An ALJ is not obligated to discuss “every piece of evidence” when
16   interpreting the evidence and developing the record. See Howard ex rel. Wolff
17   v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (citation omitted). Similarly,
18   an ALJ is also not obligated to discuss every word of a doctor’s opinion or
19   include limitations not actually assessed by the doctor. See Fox v. Berryhill,
20   2017 WL 3197215, *5 (C.D. Cal. July 27, 2017); Howard, 341 F.3d at 1012.
21   Finally, the ALJ is not required to recite “magic words” or “incantations” to
22   reject an opinion. Magallanes v. Bowen, 881 F.2d 747, 755 (9th Cir. 1989). “A
23   reviewing court [is] not deprived of [its] faculties for drawing specific and
24   legitimate inferences from the ALJ’s opinion.” Id.; Towne v. Berryhill, 717 F.
25   App’x 705, 707 (9th Cir. 2017) (citing Batson, 359 F.3d at 1193 (if the ALJ
26   provides enough information that the reviewing court can draw reasonable
27   inferences from the record in support of the ALJ's findings, then the ALJ's
28   findings should be upheld)).
                                             15
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 16 of 20 Page ID #:524




 1         2.    Analysis
 2         In December 2016, Doctor Hough performed a comprehensive mental
 3   examination and evaluation of Plaintiff. AR 382-90. As noted above, Doctor
 4   Hough found that “examination of [Plaintiff’s] mental status was within normal
 5   limits,” and noted that Plaintiff was “able to focus without any challenges” and
 6   “relate to the examiner without any challenges.” AR 385. Doctor Hough
 7   deemed Plaintiff’s prognosis “fair,” and stated his condition “will improve”
 8   with treatment compliance and a sober lifestyle. AR 387.
 9         Doctor Hough provided a functional assessment of twelve categories,
10   finding that Plaintiff was: (1) “Not impaired” in the ability to (a) understand,
11   remember, and carry out simple one or two-step job task instructions, (b) do
12   detailed and complex tasks, (c) understand safety rules and regulations and
13   maintain safety on the job, (d) accept instructions from supervisors, and (e)
14   perform work activities without special or additional supervision; (2) “Mildly
15   impaired” in the ability to (a) understand, remember, and carry out simple one
16   or two-step job instructions over an eight-hour, 40-hour work period without
17   emotionally decompensating, (b) maintain concentration and attention, (c)
18   maintain reasonable persistence and pace, (d) associate to day to day work
19   activities, and (e) maintain regular attendance in the work place and perform
20   activities on a consistent basis; and (3) “Moderately impaired” in the ability to
21   (a) do detailed and complex tasks over an eight-hour, 40-hour work week
22   without emotionally decompensation, and (b) relate to coworkers and the
23   public in an appropriate manner. AR 387-88.
24         The ALJ conducted a proper assessment of Doctor Hough’s opinion.
25         As mentioned, at step-two, the ALJ found Plaintiff’s schizoaffective
26   disorder was a severe impairment. AR 20. At step-three the ALJ considered
27   Plaintiff’s mental impairments under the four functional areas known as the
28   “paragraph B” criteria and referenced Doctor Hough’s opinion in finding that
                                             16
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 17 of 20 Page ID #:525




 1   Plaintiff had only a mild limitation in understanding, remembering, and
 2   applying information. AR 22. The ALJ found Plaintiff had moderate
 3   limitation—referencing Plaintiff’s testimony along with Doctor Hough’s
 4   opinion—interacting with others. AR 22. The ALJ further found Plaintiff had
 5   moderate limitation in concentrating, persisting, or maintaining pace, again
 6   referencing both Plaintiff’s testimony and Doctor Hough’s opinion. AR 22.
 7   Finally, the ALJ found Plaintiff only mildly limited in adapting or managing
 8   oneself, referencing, yet again, both Plaintiff’s testimony and Doctor Hough’s
 9   opinion. AR 22. The ALJ concluded that because Plaintiff’s mental impairment
10   did not cause at least two “marked” limitations, or one “extreme” limitation,
11   the “paragraph B” criteria were not satisfied. AR 22.
12         The ALJ then explained: “[t]he limitations identified in the ‘paragraph B’
13   criteria are not a[n RFC] assessment but are used to rate the severity of mental
14   impairments at steps 2 and 3 of the sequential evaluation process. The mental
15   [RFC] assessment used at steps 4 and 5 . . . requires a more detailed
16   assessment.” AR 22. The ALJ concluded by stating that “the following [RFC]
17   reflects the degree of limitation the undersigned has found in the ‘paragraph B’
18   mental function analysis” and then assessed Plaintiff’s RFC. AR 22.
19         As noted above, the ALJ limited Plaintiff in the RFC to “simple and
20   routine tasks; occasional changes in work setting; occasional and superficial
21   interaction with coworkers; and no interaction with the general public as part of
22   the job duties. AR 23. The ALJ considered “all symptoms” in fashioning the
23   RFC. AR 23. In doing so, the ALJ considered Plaintiff’s subjective statements
24   and testimony about his mental health, his mental health history and treatment,
25   and again Doctor Hough’s opinion. AR 23-24. The ALJ noted Doctor Hough’s
26   discussion of improvement with medication, her normal findings, and
27   Plaintiff’s fair prognosis with treatment compliance. AR 24. The ALJ also
28   noted Doctor Hough’s opinion assessed no more than mild limitations in any of
                                            17
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 18 of 20 Page ID #:526




 1   the functional areas except for the moderate limitations in interacting with
 2   coworkers and the public. AR 24-25. The ALJ found Doctor Hough’s opinion
 3   well supported by the evidence and assigned it “great weight.” AR 24-25.
 4         Plaintiff has failed to show how this exhaustive consideration of Doctor
 5   Hough’s examination and opinion was in error. The ALJ found schizoaffective
 6   disorder to be a severe impairment at step two, assessed Plaintiff’s mental
 7   functioning at step three and acknowledged that the “paragraph B” criteria are
 8   separate findings from the RFC, and then considered all of Plaintiff’s mental
 9   health issues in assessing the RFC. AR 22. While the ALJ did not mention
10   Doctor Hough’s moderate limitation in Plaintiff’s ability to complete detailed
11   and complex tasks in her discussion of the RFC assessment (AR 24-25, 387),
12   she noted that limitation in the “Paragraph B” findings (AR 22) and certainly
13   accommodated for the limitation by restricting Plaintiff to “simple and routine
14   tasks.” AR 23. Similarly, the ALJ adequately accommodated Doctor Hough’s
15   limitations on Plaintiff’s ability to relate to coworkers and the public in an
16   appropriate manner (AR 387-88) by restricting Plaintiff to only occasional and
17   superficial interaction with coworkers, and precluding public interaction. AR
18   23. Accordingly, Plaintiff has not shown the ALJ failed to properly consider his
19   mental impairments and Doctor Hough’s opinion in assessing the RFC. See,
20   e.g., Hoopai v. Astrue, 499 F.3d 1071, 1077 (9th Cir. 2007) (explaining the
21   Ninth Circuit has not “held mild or moderate depression to be a sufficiently
22   severe non-exertional limitation that significantly limits a claimant’s ability to
23   do work beyond the exertional limitation.”); Shapiro v. Berryhill, 2020 WL
24   836830, at *1, 6 (D. Nev. Feb. 20, 2020) (RFC that included restriction to
25   simple, non-detailed, non-complex work, with occasional interaction with co-
26   workers and supervisors but never the public, adequately accounted for the
27   moderate findings in two paragraph B criteria); Ball v. Colvin, 2015 WL
28   2345652, at *3 (C.D. Cal. May 15, 2015) (“As the ALJ found that Plaintiff’s
                                             18
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 19 of 20 Page ID #:527




 1   mental impairments were minimal, the ALJ was not required to include them
 2   in Plaintiff’s RFC.”); Sisco v. Colvin, 2014 WL 2859187, at *7-8 (N.D. Cal.
 3   June 20, 2014) (ALJ not required to include in RFC assessment mental
 4   impairment that imposed “no significant functional limitations”).
 5         Plaintiff points to the VE’s testimony that one absence per month or
 6   being off-task above 10% of the workday would preclude all work. Jt. Stip. at 6-
 7   8 (citing AR 52-53).7 However, neither limitation appears in Doctor Hough’s
 8   opinion; rather, as Defendant notes (Jt. Stip. at 13), they are limitations simply
 9   posed in the hypothetical. AR 52-53. While Doctor Hough assessed mild
10   limitations in attendance and performing activities on a consistent basis, and
11   maintaining reasonable persistence and pace, she did not conclude that Plaintiff
12   would be absent from work more than once a month or off task for 10% of the
13   workday. AR 387-88. Moreover, the ALJ did not equate the mild limitations to
14   absences or an off-task limitation in the hypothetical or the decision, and
15   counsel, despite having the opportunity, had no questions for the VE and did
16   not raise the issue before the Agency. AR 53, 250-51; See Howard v. Astrue,
17   330 F. App’x 128, 130 (9th Cir. 2009) (claimant waived argument that ALJ’s
18   hypotheticals were inadequate where claimant’s counsel had opportunity to
19   pose hypotheticals but did not raise allegedly erroneously omitted limitation).
20         To the extent Plaintiff also contends that the ALJ should have included
21   other mild limitations in the RFC from Doctor Hough’s opinion, he has failed
22   demonstrate he is entitled to relief. Doctor Hough’s finding that Plaintiff’s
23   mental status is “within normal limits,” and opinion that he is not limited in
24   many categories and only mildly to moderately in others, supports the ALJ’s
25   ultimate determination. AR 385, 387-88. Plaintiff has not shown that this
26
27         7
            The VE testified that no more than one absence per month or being off task
     more than 10% is tolerated in “most” employment.” AR 53.
28
                                             19
     Case 8:20-cv-00144-JDE Document 22 Filed 11/20/20 Page 20 of 20 Page ID #:528




 1   opinion, or any other opinion from any doctor, precludes him from all work.
 2   The ALJ’s decision is supported by substantial evidence. See, e.g., Matthews v.
 3   Shalala, 10 F.3d 678, 680 (9th Cir. 1993) (substantial evidence supported
 4   finding claimant, although impaired, was not disabled and could perform work
 5   because “[n]one of the doctors who examined [claimant] expressed the opinion
 6   that he was totally disabled”); Reddick, 157 F.3d at 725 (ALJ can satisfy
 7   substantial evidence requirement “by setting out a detailed and thorough
 8   summary of the facts and conflicting clinical evidence, stating his interpretation
 9   thereof, and making findings”); Waldner v. Colvin, 2015 WL 711020, at *6 (D.
10   Or. Feb. 18, 2015) (no error in RFC finding that specifically included
11   limitations tailored to claimant). Even if the ALJ’s decision was susceptible to
12   another interpretation, Plaintiff would not be entitled to relief. See Ford, 950
13   F.3d at 1156.
14         The Court finds that the ALJ did not err in her assessment of Dr.
15   Hough’s opinion. Accordingly, reversal is not warranted.
16                                          IV.
17                                       ORDER
18         IT THEREFORE IS ORDERED that Judgment be entered affirming
19   the decision of the Commissioner and dismissing this action with prejudice.
20
21   Dated: November 20, 2020
22
                                                  ______________________________
23
                                                  JOHN D. EARLY
24                                                United States Magistrate Judge
25
26
27
28
                                             20
